Citation Nr: 1719058	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-28 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected degenerative joint disease (DJD) of right parasymphysis.

2. Entitlement to service connection for a cervical spine disorder.

3. Entitlement to service connection for a right shoulder disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for the issues listed on the title page. 

The March 2010 rating decision also granted service connection for DJD of right parasymphysis with an initial noncompensable rating, effective March 11, 2009. While the Veteran did not enter a timely notice of disagreement as to the propriety of the initially rating assigned for such disability, he indicated that he was, in fact, seeking an increased rating for such disability at an August 2012 informal hearing conference with a Decision Review Officer. Thus, the issue of entitlement to a compensable rating for DJD of right parasymphysis had been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

In October 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. 

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran asserts that he has a lumbar disorder as a result of his military service or, in the alternative, as secondary to his service-connected DJD of the right parasymphysis. Specifically, he contends that he injured his back as a result of an in-service Jeep accident, which had resulted in his service-connected right hip disability. The Veteran also claims that he as a neck disorder as a result of such accident as well as 3 helicopter auto-rotations, which he explained are controlled helicopter crashes. Furthermore, he alleges that he has a right shoulder disorder as a result of hitting a tree after he rappelled from a helicopter in Vietnam and dislocated his shoulder, which was reset by a fellow service member. 

As initial matter, the Board finds that a remand is necessary in order to obtain potentially outstanding treatment records. In this regard, the Veteran's service treatment records include an August 1966 separation examination that reflects that he was hospitalized from July 5, 1966, to August 17, 1966, at the United States Naval Hospital in San Diego, California, with a fracture, pelvis, right inferior pubic ramus.  Such hospitalization records are not on file and, as the Veteran has indicated that he injured his back in the same accident in which he fractured his pelvis, the Board finds that a remand is necessary in order to attempt to obtain the records from the Veteran's 1966 hospitalization.

Furthermore, throughout the appeal period, the Veteran has stated that there is a missing VA treatment record of x-rays taken of his right shoulder during his December 2008 Agent Orange examination at the Tucson, Arizona VA Medical Center (VAMC). Specifically, during the October 2016 Board hearing, the Veteran testified that the doctor who treated him stated that he had severe arthritis in his right shoulder and that, at the time of his alleged service injury, he did not just have a separated shoulder, but a broken collarbone. On review of the record, there is a December 2008 treatment record that indicates that the Veteran did have an Agent Orange examination, which noted that he had DJD of many joints. Such record also noted that the Veteran was in a motor vehicle accident in Vietnam with a pelvic injury, had an arthroscopy of his left knee, and had an injury to his right shoulder with no further details noted. However, the treatment record does not reveal that x-rays were taken or the findings of such. 

In this regard, VA has a duty to make as many attempts as necessary to obtain relevant records from a federal department or agency until a determination is made that such records are unavailable or that any further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2). Accordingly, as it is uncertain whether there are additional outstanding and available VA treatment records, to include any right shoulder X-rays taken at the December 2008 Agent Orange examination, the Board finds that a remand is necessary to attempt to obtain these records. Moreover, the Veteran testified that he has sought treatment for his conditions since the 1990s, but that the supporting medical records are not available. However, the Veteran should be given another opportunity to identify any treatment records relevant to the claims on appeal that have not been obtained. 

With regard to the Veteran's claim for a lumbar spine disorder, has not been provided with proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) regarding the secondary aspect of claim. Thus, such should be accomplished on remand.  Furthermore, he was provided with a VA examination in September 2012 that addressed both the direct and secondary aspects of his claim.  However, as the Board is remanding for additional records, the AOJ should review any records received as a result of this remand and then conduct any additionally indicated development with respect to the Veteran's claim for a lumbar spine disorder, to include obtaining any addendum opinions deemed necessary for the adjudication of such claim.

With regard to the Veteran's claims for service connection for a cervical spine disorder and a right shoulder disorder, the Board finds that a remand is necessary to afford him a VA examination to determine the nature and etiology of such claimed disorders.

In this regard, in his May 2009 statement, the Veteran noted that he sought treatment from Dr. B.H. in California after an incident in the early 1990s, where he was unable to move his neck and was in intense pain after he awakened on an airplane. The Veteran stated that Dr. B.H. took x-rays of his neck and noted that he had 3 vertebrae that were compacted. The Veteran also stated that Dr. B.H. opined that his 3 helicopter auto-rotations caused the problem. However, in January 2010, Dr. B.H. responded that there were no available records for the Veteran and the Veteran has continuously stated that such doctor purged his medical records. Nonetheless, the Veteran's post-service treatment records reveal that he has sought treatment relating to his neck. Specifically, in a September 2009 private treatment record, the Veteran reported that he experienced frequent neck stiffness and pain, and x-rays were taken of his cervical spine. The x-ray findings revealed impressions of DDD to a mild degree in the Veteran's mid to upper cervical spine and moderate facet arthrosis throughout his cervical spine. 

Moreover, as previously mentioned, the Veteran contends that a missing December 2008 VA treatment record reveals that he has a right shoulder disorder that may be related to his service. Furthermore, a January 2009 private treatment record noted that the Veteran had radiographs of his shoulders completed at the December 2008 Agent Orange examination, which demonstrated an old right clavicular fracture stemming from an injury during his service. The January 2009 record also noted that the Veteran had chronic pain his right shoulder. Moreover, in the aforementioned September 2009 private treatment record, the Veteran reported that he had intermittent shoulder problems.

Therefore, the Veteran's statements regarding the nature of his in-service injuries, along with the medical evidence suggesting that he has cervical spine disorder and/or a right shoulder disorder that may be related to his service, are sufficient to trigger the duty on the part of VA to provide an examination as to these claims. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate a claim of entitlement to service connection for a lumbar disorder as secondary to service-connected DJD of right parasymphysis.

2. Obtain the records from the Veteran's hospitalization at the San Diego Naval Hospital from July 5, 1966, to August 17, 1966.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include any right shoulder X-rays taken at the December 2008 Agent Orange examination.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the record, the AOJ should review the record and conduct any additionally indicated development with respect to the Veteran's claim for a lumbar spine disorder, to include obtaining any addendum opinions deemed necessary for the adjudication of such claim.

5.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his cervical spine disorder. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner must identify all currently diagnosed cervical spine disorders, to include DDD.

(B) For all identified cervical spine disorders, the examiner must opine as to whether such disorder at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include his in-service Jeep accident and/or helicopter auto-rotations.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any cervical spine injury or disorder.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include his continuity of symptomatology, should be considered in giving any opinion.

6. After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his right shoulder disorder. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner must identify all currently diagnosed right shoulder disorders, to include arthritis.

(B) For all identified right shoulder disorders, the examiner must opine as to whether such disorder at least as likely as not (50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include as a result of his in-service dislocation of his right shoulder that was reset by a fellow service member. 

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any right shoulder injury or disorder.

If the examiner is unable to provide the requested opinion without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions, to include his continuity of symptomatology, should be considered in giving any opinion.

7. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





